DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed January 28, 2022.
Claims 1, 3, 8, 9, and 14 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1, 8, and 14 being independent).
The amendment filed January 28, 2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed January 28, 2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 8-10
(1) “Applicant respectfully submits that the claimed invention recite a practical application that expanded and enhanced the existing practices of receiving credit lending, loan request and loan processing. Unlike the existing approach, recited claims provide the merchant ID or the borrower ID as a key to retrieve merchant or borrower information, such as those indicated in the claims. In addition, because the claimed scope is independent of or does not rely on credit score or credit report based on static information, embodiments of the invention employ application 
(2) “In addition, the claimed invention as a whole does not recite organizations of human activities because typical loan process requires a credit report from a credit bureau. Further, in solving a practical application involving a merchant or a borrower who possesses a merchant ID with a payment processor, embodiments of the invention uses the merchant ID as a key to retrieve data needed for such loan request evaluation via APIs.” – page 9
Examiner notes: 
(1) In consideration of Applicant’s arguments (1) and (2), the limitations recited by independent claims 1, 8, and 14 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a graphical user interface (GUI), application programming interface (APIs), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, real time, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  For example, obtaining real time data and reflecting that real time data for a credibility report as claimed limitations, is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(f)).

Furthermore, the limitations recited by claims 1, 8, and 14  as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.  Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0024-0025]: the payment processor, an app, a mobile device, the credit cloud, a cloud-based credit lending platform, a payment processing network, application programming interface (APIs), a cluster of servers, front end servers, backed servers, database server, a lender server. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “an installable 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner
With regard to the rejections of claims 1-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and 
Applicant argues: Applicant’s remarks, pages 10-12
(1) “In particular, the combined references of Grech and Eiriz would teach away from the identified chargedback feature. Again, Grech's paragraph [0054] actually teaches away from the claimed features because Grech specifically states that the sales activities may include all transactions except for .... Chargebacks ... (emphasis added).” – page 11
(2) “Similarly, Grech could not disclose or suggest the "in real time or substantially real time" feature because it teaches away from the feature of "chargeback transaction information of the merchant"” – page 11
(3) “In fact, Applicant respectfully submits that paragraph [0080] has nothing to do with Bhattacharjee other than background information on how credit clearance works. Nowhere does Bhattacharjee describe in its "merchant analytics computing device" and its related disclosures discuss the claimed features, including chargeback transaction information of the merchant.” – page 11
Examiner notes:
(1) In consideration of Applicant’s arguments (1), before the amendment to the claims 1, 8, and 14 (i.e. before amendment: “one or more of the following data…”, after amendment: “each of the following data…”), the recited limitation of “chargeback transaction information of the merchant” as one of the following data did not require to be cited.  Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Applicant is arguing newly amended claim languages.  Therefore, clarifying citations with regard 
(2) In consideration of Applicant’s arguments (2), clarifying citations with regard the Eiriz in view of Grech and Jacobs references have been made (Grech: paragraphs [0021], [0085], and [0095]) and it is addressed by the rejections under 35 USC 103.  Examiner notes that Applicant is arguing newly amended claim language.  As such, Applicant’s arguments are not persuasive.
(3) Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Applicant is arguing newly amended claim languages.  Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing credit lending or a loan for a borrower which contains the steps of receiving, using, retrieving, validating, generating, and providing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 8 are directed to a process and claim 14 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing credit lending or a loan for a borrower is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interaction.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: using… merchant ID as a key, retrieving… each of the following data, validating…. Identity of the merchant, generating… a credibility score and a maximum loan amount, and triggering… a transfer of a loan amount for the loan request.
.  As such, the claims include an abstract idea.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a loan request from a merchant, providing… the credibility score and the maximum loan amount, receiving… a result of the loan request, and providing… the result of the loan request do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. –see MPEP 2106.05 (h)). 
The instant recited claims including the additional elements, i.e. a graphical user interface (GUI), application programming interface (APIs), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0024-0025]: the payment processor, an app, a mobile device, the credit cloud, a cloud-based credit lending platform, a payment processing network, application programming interface (API), a cluster of servers, front end servers, backed servers, database server, a lender server) as tools to perform an abstract idea or generally linking the use of the 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a graphical user interface (GUI), application programming interface (APIs), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, and real time) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-13, and 15-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 4, 10, and 16, the step of “further comprising receiving a request interest rate for the loan request.” (i.e., receiving a request), in claim 5, the step of “comprises generating a maximum loan amount based on the generated credibility score.” (i.e., generating an amount), in claims 6, 11, and 17, the step of “the maximum loan amount to the one or more lenders” (i.e., providing the amount), in claims 7, 13, and 20, the step of “further comprising receiving from the merchant a different amount in response to the received maximum loan amount.” (i.e., receiving a various amount), in claims 12 and 18, the step of “further comprising receiving… a 
In claim 19, the step of “wherein the payment processing server is configured to provide the maximum loan amount to the mobile device of the borrower for acceptance.” is merely defining the fundamental economic practice of using a generic computer component to provide the calculated loan amount to the borrower.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-13, and 15-20, the steps claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 14 above.  Merely claiming the same process using the financial information and the profile of the borrower in order to provide credit lending or a loan to the borrower does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eiriz et al. (hereinafter Eiriz), US Publication Number 2017/0018029 A1 in view of Grech et al. (hereinafter Grech), US Publication Number 2018/0150910 A1 in further view of Jacobs et al. (hereinafter Jacobs), US Publication Number 2009/0043697 A1 in even further view of Williams, US Publication Number 2017/0061535 A1.
Regarding claim 1:
Eiriz discloses the following:
A computer-implemented method for conducting credit issuance via a computer network platform comprising: (Eiriz: See fig.1 and paragraph [0005] “The present disclosure is directed to embodiments of systems, methods, and computer-readable storage media for processing loans using resources of a money transfer network are provided.”)
receiving (reads on “the one or more GUIs prompt the agent or borrower to provide inputs corresponding to the loan information”), via a graphical user interface (GUI) (reads on “graphical user interfaces (GUIs) at a display device”), a loan request (reads on “individuals ( e.g., an operator of the user device 190) and/or businesses”) from a merchant by a server, the GUI comprising data fields for receiving data including a merchant ID (reads on “borrower identity information”) associated with the server and an amount of the loan request, wherein the GUI is presented (reads on “configured to present one or more graphical user interfaces (GUIs) at a display device”) via a portal on a mobile device 
validating an identity of the merchant via the location of the merchant; (Eiriz: See paragraph [0044] “the identity information may be authenticated to verify that the borrower has provided identification information that matches the identity information included in the loan information.”, and see also [0030] “the loan information may include a loan amount, borrower identity information, a loan amount (e.g., an amount of funds to be borrowed by the borrower), loan destination location information, loan origination location information, other information that may be required by the lender… The borrower identity information may include information that identifies the borrower, and may include the borrower's name, address”)
receiving, by the server, a result of the loan request from the one or more lenders; (Eiriz: See paragraph [0042]: “the indication that the loan has been approved or denied by the lender may be transmitted to the device by the lender device 180.”) 
providing, by the server via the GUI, the result of the loan request. (Eiriz: See paragraph [0043]: “the device may provide a notification to the borrower (e.g., to the user device 190). In an embodiment, the notification may be provided to the borrower via an e-mail message, a text message, an automated voice response message, a voice call, or a combination thereof. In an embodiment, the notification may indicate that the loan has been approved, and may include instructions for finalizing the loan at a money transfer location operating in the money transfer network.”, and see also [0028]: “the user device 190 may be a personal computer device, a tablet computing device, a mobile communication device, a smartphone device, a laptop computing device”)

using the merchant ID (reads on “user identifier”) as a key, retrieving (reads on “The loan terms may be generated based on the customer or merchant's sales history…”), by the server via application programming interfaces (APIs) (reads on “client applications for interfacing with appropriate application programming interfaces (APIs) over network 160.”), each of the following data independent of obtaining a credit score of the merchant from a credit agency: historical data of transactions processed between the server and the merchant (reads on “based on the customer or merchant's sales history, payment history, cash flow history, and/or other transactions processed by the payment service provider”), a location of the merchant (reads on “The sales transaction history may include sales revenue, sales volume, types of sales, time, and location of various sales transactions processed”), a peer group of the merchant (reads on “information learned from analysis of sets of data including multiple merchants or businesses”), [……………], and statistical data of performance of the merchant (reads on “other factors such as a net promoter score (NPS) of the merchant, a customer rating of the merchant, a credit score obtained for the merchant”); (Grech: See paragraphs [0031] “User device 110 includes one or more user identifiers 130 which may be implemented, for example, as operating system registry entries, cookies associated with browser application 115, identifiers associated with hardware of user device 110, or other appropriate identifiers, such as used for payment/user/device authentication. In one embodiment, user identifier 130 may be used by a payment service provider to associate user with a particular account maintained by the payment service and notes: As recited amended claim “each of the following data…” (“one or more of the following data…” before the amended claim), Grech is silent for the claimed languages “chargeback transaction information of the merchant” after the amendment to claim 1 and it is taught by Jacobs below.)
generating (reads on “process the merchant data or information”), by the server, a credibility score (reads on “the risk level”) and a maximum loan amount (reads on “a qualified maximum loan amount determined based on sales and/or other information available”) in real time or substantially real time (reads on “enables real-time analysis and results to provide fast response and support to the business”) by converting the retrieved data of the merchant; (Grech: See paragraph [0085] “the 
in response to the result of the loan request being positive (reads on “after the application is approved”), triggering (reads on “the loan funds may be transferred to the customer or the merchant's payment account immediately”) by the server a transfer of a loan amount for the loan request from the one or more lenders to a financial institution of the merchant; and (Grech: See paragraph [0068] “The application process may be completed in real-time, and the loan funds may be transferred to the customer or the merchant's payment account immediately after the application is approved.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include processing the merchant data or information indicative of risk level of proving a loan to the merchant for the loan request in the method of Eiriz as further taught by Grech because it would reduce a risk of the lender that offers loans to the borrower (Grech: See paragraph [0085]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the 
Eiriz and Grech do not explicitly disclose the following limitation, however Jacobs further teaches:
… chargeback transaction information of the merchant… (Jacobs: See paragraph [0037] “the plurality of histories is analyzed to discover statistically significant information, such as credit card acceptance rates for merchants in a geographic area, performance of merchants by geography, by industry, chargeback rates, transaction volumes”, and see also [0038] “The results of the history analyses may be used for identifying and marketing loans to other merchants that may be receptive to or in need of loans, or low risk borrowers…”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include processing the merchant data such as chargeback rates and transaction volumes or information indicative of risk level of proving a loan to the merchant in the method of Eiriz and Grech as further taught by Jacobs because it would reduce a risk of the lender that offers loans to the borrower (Jacobs: See paragraphs [0037-0038]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Eiriz, Grech, and Jacobs do not explicitly disclose the following limitation, however Williams further teaches:
providing, by the server, the credibility score and the maximum loan amount to one or more lenders; (Williams: See paragraph [0004] “providing information relating to the requested loan amount and the assigned credit score of each of the plurality of borrowers to a plurality of lenders via the lending platform”, [0034] “The maximum loan request available to a particular borrower may be further restricted below the maximum generally available through the lending platform. A particular borrower's personal borrowing limit may be directly correlated with the borrower's social credit score.  For example, … a borrower with a score of 81-100 is permitted to request loans up to and including the US$1000 maximum. Thus in one case the user's social credit score bears a direct relation (a generally exponential or linear relationship in some cases) to the size of the loan the borrower can seek.”, and see also [0036] “lender may access the marketplace of the lending platform and view information from a number of potential borrowers, each of whom have posted a loan request for a specific amount of funds in accordance with permissions associated with their individual social credit scores”
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include providing information relating to the requested loan amount and the assigned credit score of each of the plurality of borrowers to a plurality of lenders in the method of Eiriz, Grech, and Jacobs as further taught by Williams because it would reduce a risk of the lender that offers loans to the borrower (Williams: See paragraph [0034-0036]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it 
Regarding claim 2:
Eiriz discloses the following:
The computer-implemented method of claim 1, further comprising providing, by the server, an installable software program to provide the GUI to the merchant. (Eiriz: See paragraph [0029]: “the agent device 130 and/or the kiosk 150 may be configured to present one or more graphical user interfaces (GUIs) at a display device, where the one or more GUIs prompt the agent or borrower to provide inputs corresponding to the loan information.”)
Regarding claim 6:
Eiriz discloses the following:
The computer-implemented method of claim 5, further comprising providing (reads on “the device may communicate the borrower information to each of the one or more identified lenders”), by the server, the maximum loan amount (reads on “the borrower information”, e.g., “a loan amount”) to the one or more lenders. (Eiriz: See paragraphs [0030]: “the loan information may include a loan amount, borrower identity information, a loan amount (e.g., an amount of funds to be borrowed by the borrower), loan destination location information, loan origination location information, other information that may be required by the lender, or a combination thereof.”, [0031]: “when the borrower completes the form, or otherwise provides the information associated with the requested loan to the device, the device may identify one or more lenders for which the borrower satisfies the borrower criteria note: [0021] “the database 144 may store lender information that identifies one or more lenders that provide loans to borrowers via the resources of the money transfer network. The lender information may include information associated with lending criteria associated with a particular lender. The lending criteria may indicate a maximum loan amount that the particular lender will participate in, borrower criteria information associated with the attributes of borrowers that the lender would like to provide loans to, regions or geographic areas of the world where the lender is willing to engage in loans with borrowers meeting the borrower criteria information”)
Claims 3, 5, 8-9, 11-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eiriz in view of Grech in further view of Jacobs in further view of Williams in even further view of Berta et al. (hereinafter Berta), US Publication Number 2017/0270603 A1.
Regarding claim 3:
Eiriz, Grech, Jacobs, and Williams do not explicitly disclose the following, however Berta further teaches:
The computer-implemented method of claim 1, further comprising providing, by the server, a software program to be downloaded to the mobile device accessible by the merchant. (Berta: See paragraph [0017]: “borrower 102 may communicate 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing an application that runs on a mobile device accessible by the borrower in the method of Eiriz, Grech, Jacobs, and Williams as further taught by Berta because it would be an easy and convenient way to access information (Berta: See paragraph [0017]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 5:
Eiriz, Grech, Jacobs, and Williams do not explicitly disclose the following, however Berta further teaches:
The computer-implemented method of claim 1, wherein generating, by the server, comprises generating a maximum loan amount based on the generated credibility score. (Berta: See paragraphs [0027]: “Various factors may be taken into consideration in generating the exposure appetite such as, for example, the length of the buyer/supplier relationship, behavioral data about the borrower available to the financial institution, or other data available through a third party platform. The 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a maximum loan amount for borrower based on various factors in the method of Eiriz, Grech, Jacobs, and Williams as further taught by Berta because it would reduce a risk of the lender that offers loan to the borrower (Berta: See paragraphs [0027-0028]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8:
The limitations of claim 8 are similar in scope to claim 1 and Berta further teaches the following limitation as below:
generating, by the server, a maximum loan amount based on the credibility score; and (Berta: See paragraphs [0027]: “Various factors may be taken into consideration in generating the exposure appetite such as, for example, the length of the buyer/supplier relationship, behavioral data about the borrower available to the financial institution, or other data available through a third party platform. The customer exposure appetite may be a dynamically generated loan amount up to 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a maximum loan amount for borrower based on various factors in the method of Eiriz, Grech, Jacobs, and Williams as further taught by Berta because it would reduce a risk of the lender that offers loans to the borrower (Berta: See paragraphs [0027-0028]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 12:
Eiriz discloses the following:
The computer-implemented method of claim 8, further comprising receiving, by the server, a result of the loan request from the one or more lenders. (Eiriz: See paragraph [0043]: “In response to receiving the indication that the loan has been approved or denied, the device may provide a notification to the borrower (e.g., to the user device 190)….the notification may indicate that the loan has been approved, and may include instructions for finalizing the loan at a money transfer location operating in the money transfer network.”)  
Regarding claim 19:

The system of claim 18, wherein the payment processing server is configured to provide the maximum loan amount to the mobile device of the borrower for acceptance. (Berta: See paragraph [0028]: “The dynamically determined loan capacity may correspond to a maximum loan amount that the borrower 102 may qualify for. The dynamically determined loan capacity may be displayed to the borrower through a web interface provided by partner 108 and/or financial institution 106. For example, the dynamically determined loan capacity may be displayed to borrower 102 in response to changes in loan capacity.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing a loan amount within a maximum loan capacity to the borrower in the method of Eiriz, Grech, Jacobs, and Williams as further taught by Berta because it would reduce a risk of the lender that offers loans to the borrower (Berta: See paragraphs [0027-0028]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 9 and 15: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 11 and 17: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Regarding claim 18: it is similar scope to claim 12, and thus it is rejected under similar rationale.
Claims 4, 7, 10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eiriz in view of Grech in further view of Jacobs in further view of Williams in further view of Berta in even further view of Klein, US Publication Number 2013/0018777 A1.
Regarding claim 4: 
Eiriz, Grech, Jacobs, and Williams do not explicitly disclose the following, however Klein further teaches:
The computer-implemented method of claim 1, further comprising receiving a request interest rate for the loan request. (Klein: See paragraph [0036]: “the user can create a project that becomes a searchable listing 136 for lenders 106……the amount of capital being requested, the interest rate and loan terms, and any other information the borrower 104 provides to the lending service 101 uses the information in the project to create the listing 136 that is searchable by the lenders 106.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for requesting an interest rate for the loan in the method of Eiriz, Grech, Jacobs, and Williams as further taught by Klein because it would reduce a risk of the borrower for the loan (Klein: See paragraph [0036]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would 
Regarding claim 7:
Eiriz, Grech, Jacobs, Williams, and Berta do not explicitly disclose the following, however Klein further teaches:
The computer-implemented method of claim 5, further comprising receiving from the merchant a different amount in response to the received maximum loan amount. (Klein: See paragraph [0078]: “the borrower 104 can evaluate an offer 142 from a lender 106. Processing continues to decision block 712 where the borrower 104 can accept or reject the offer 142. If the borrower 104 rejects the offer 142, processing continues back to process block 710 where the borrower can reevaluate the offer 142, for example to present a counteroffer to the lender 106, or evaluate other offers 142 from other lenders 106.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for presenting a counteroffer to the lender for the loan amount in the method of Eiriz, Grech, Jacobs, Williams, and Berta as further taught by Klein because it would provide the borrower more options for offering from lenders (Klein: See paragraph [0078]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 10 and 16: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 13 and 20: it is similar scope to claim 7, and thus it is rejected under similar rational.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
February 2, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/9/2022